Citation Nr: 1310357	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  03-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321 for a left knee disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to November 1977.

This matter is on appeal from an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his March 2003 substantive appeal, the Veteran requested a hearing before the Board. However, in a January 2008 letter, he stated that wanted to waive the 60-day waiting period, and requested that his claim be forwarded to the Board for adjudication.  Therefore, the Board may continue with adjudicating the claim.  38 C.F.R. § 20.700 (2012).

In a February 2013 statement, the Veteran's representative requested that the issues of entitlement to service connection for a psychiatric disability and entitlement to a total rating based on individual unemployability (TDIU) be withdrawn.  Neither of those issues was on appeal to the Board.  Therefore, no action is taken on that request.  However, to the extent any further action is required, that request is referred to the RO for appropriate disposition.  

In the October 2001 rating decision, the RO increased the disability rating for the Veteran's service-connected left knee from 10 to 30 percent based on instability.  In a July 2008 decision, the Board determined that a rating in excess of 30 percent based on instability was not warranted, but granted a separate 10 percent rating for degenerative arthritis of the left knee under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012). 

The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims.  In a January 2010 Memorandum Decision, the Court vacated the July 2008 Board decision, but only to the extent that the Board denied entitlement to an extraschedular rating for the Veteran's left knee disability, and remanded that matter for further proceedings consistent with its decision.  In October 2010, the Board remanded this aspect of the claim for referral to the Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2012).  

However, during the course of the required development, the Veteran submitted additional medical evidence which indicated that his current rating for his left knee disability may have worsened.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Veteran's schedular rating for his left knee was no longer on appeal, the Board determined that the appropriate extraschedular rating, if any, could not be determined until his schedular rating was established.  Therefore, the issue was again remanded by the Board in July 2011 in order to address that new evidence.  

Based on the action taken in response to the July 2011 Remand, the appeal is again REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In response to the Court's decision to vacate the Board's July 2008 decision to the extent that it denied entitlement to an extraschedular rating for the Veteran's left knee disability, the Board remanded that aspect of the claim in October 2010 in order for it to be reviewed by Director of the Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1)(2012).  In a March 2011 memorandum, Director concluded that an extraschedular rating was not warranted.  The Veteran was issued a supplemental statement of the case denying entitlement to an extraschedular rating for his service-connected left knee disability in July 2011.  

However, while the issue was being reviewed, the Veteran underwent a new VA examination on his knees in December 2010, which effectively served as a new claim for an increased schedular rating for his left knee.  The issue of entitlement to an increased schedular rating for his left knee disability was not on appeal at that time.  

Nevertheless, the Board remanded the issue in July 2011, noting that a change in the Veteran's schedular rating would impact entitlement to an extraschedular rating and thus the pending claim were inextricably intertwined.  The Board specifically instructed that (1) VA medical records be obtained, (2) the issue of entitlement to an increased rating for a left knee disorder on a schedular basis be adjudicated, (3) the claim for an increased rating for a left knee disability on an extraschedular basis under the provisions of 38 C.F.R. § 3.321(b)(1), be adjudicated, to include additional referral to the Director of the Compensation and Pension Service if warranted, and (4) the claim for extraschedular rating be readjudicated and a supplemental statement of the case issued if it remained denied.

In a November 2012 rating decision, the RO granted a total rating based on individual unemployability (TDIU), effective March 15, 2005.  Moreover, in a January 2013 rating decision, the RO granted a separate 10 percent rating for the left knee disability, based on limitation of flexion.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).  His current disability ratings for his left knee are a 30 percent rating under Diagnostic Code 5257 (addressing lateral instability); a 10 percent rating under Diagnostic Code 5003 (addressing X-ray evidence of arthritis with noncompensable limitation of motion); and a 10 percent rating under DC 5260 (addressing limitation of flexion).  38 C.F.R. § 4.71a (2012).

However, the RO has not issued a supplemental statement of the case on the issue of entitlement to an extraschedular rating for the Veteran's left knee disability, as was required by the Board.  While a supplemental statement of the case was issued in January 2003, it addressed an issue that is not on appeal.  The Board also notes that the Veteran's representative submitted a statement in February 2013 which also noted that deficiency.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's Remand. Stegall v. West, 11 Vet. App. 268 (1998).  The Board agrees with the Veteran's representative that there has not been substantial compliance with the instructions contained in the July 2011 Remand.  That is especially significant in this case, where not only has the Veteran's schedular rating for his left knee disability has changed, but he is now in receipt of TDIU, both which may affect entitlement to an extraschedular rating.  Moreover, considering those new ratings, the March 2011 evaluation by the Director of the Compensation and Pension Service is now based on incomplete facts.  Therefore, in addition to the need for a new supplemental statement of the case, referral for another evaluation by the Director of the Compensation and Pension Service is also necessary.  

Finally, as a tangential matter, the Board notes that granting separate ratings based on limitation of motion and instability in the Veteran's left knee does not violate VA regulations. VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); 38 C.F.R. § 4.14 (2012).  However, when a compensable rating is assigned under Diagnostic Code 5003, that rating not to be combined with ratings based on limitation of motion.  When Rating this issue on remand, the RO should also consider whether it is appropriate for the Veteran to receiving separate ratings under Diagnostic Code 5003 and 5260.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Atlanta, Georgia, dated since July 2011. 

2.  Refer the Veteran's claim to the Director of the Compensation and Pension Service for consideration of entitlement to an increased rating for a left knee disability on an extraschedular basis.  38 C.F.R. § 3.321(b)(1) (2012).

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


